UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-7224


STUART WAYNE TOMPKINS,

                Plaintiff - Appellant,

          v.

DAVID MITCHELL, Superintendent,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:08-cv-00322-GCM)


Submitted:   October 1, 2010                 Decided:   October 25, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stuart Wayne Tompkins, Appellant Pro Se.         Yvonne Bulluck Ricci,
Assistant  Attorney   General,  Raleigh,        North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stuart     Wayne   Tompkins     appeals    the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed    the    record   and   find    no     reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Tompkins v. Mitchell, No. 1:08-cv-00322-GCM (W.D.N.C.

Apr. 14, 2009).        Tompkins’ motions for default judgment, for a

temporary restraining order or preliminary injunction, and for

appointment    of    counsel    are   denied.     We    dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                        2